Citation Nr: 0518171	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of first and 
second degree burns of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 





INTRODUCTION

The veteran served on active duty from June 1965 to June 1968 
with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for residuals of first and second degree 
burns, bilateral feet.

This claim was remanded by the Board in September 2003 and in 
June 2004 for additional development of the record.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran incurred burns on his feet in service in 
December 1966, but the burns healed completely without 
resulting in a lasting disability.

3.  The veteran has no current residuals of first and second 
degree burns, which are due to any incident or event of 
active military service.


CONCLUSION OF LAW

The grant of service connection for residuals of burns on the 
feet is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated May 2001, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2001 letter informed the veteran 
that the RO would make reasonable efforts to obtain medical 
records, employment records or records from other Federal 
agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2001 letter requested that the veteran 
provide the names of the people, agencies or companies who 
had relevant records.  The letter also requested the 
corresponding addresses, approximate time frames covered by 
the records and the conditions for which the veteran was 
treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the May 2001 letter from the RO 
did not request the veteran provide any evidence in his 
possession, the letter issued from the Appeals Management 
Center, dated July 2004, did request all available evidence.  
It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in March 2002, it is determined that he is not 
prejudiced by such failure.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for residuals of first and second degree burns of 
the bilateral feet. 

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed condition, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the July 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and in April 
2005, the claim was reviewed and the veteran was sent a 
supplemental statement of the case.  As a result, the veteran 
was provided the required notices and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran asserts that he has current residuals from first 
and second degree burns he sustained on his feet during 
service.

A careful review of the veteran's service medical records 
confirmed that the veteran did sustain first and second 
degree burns to his feet, bilaterally during service in 
January 1967.  Physical examination of his feet at that time 
revealed superficial loss of skin on both feet with many 
blisters, redness, but no area of complete loss of sensation.  
The veteran was placed on bed rest in a way as to keep the 
sheet from touching his feet.  The feet were treated and he 
was sent to Physical Therapy twice per day.  The feet 
gradually healed and at one point a small boil developed on 
the medial side of the right ankle which was incised, drained 
and within two days was healed.  The veteran was never placed 
on antibiotics and was never febrile.  There was no area of 
skin slough and all of the first and second degree burns 
healed.  The diagnosis was that of first and second degree 
burns, both feet; treated, improved.  He was hospitalized for 
25 days.

The veteran's April 1968 separation examination was negative 
for findings of residuals of burns to the feet.

The veteran's June 1976 enlistment examination for the Army 
National Guard was negative for findings of residuals of 
burns to the feet.

The veteran's June 1980 periodic examination for the ANG was 
negative for findings of residuals of burns to the feet.

Post-service medical records included a June 1988 treatment 
report from the ANG that indicated the veteran received 
treatment for blisters on his feet at that time.
The veteran's August 1988 periodic examination for the ANG 
was negative for findings of residuals of burns to the feet.

The veteran's March 1992 periodic examination for the ANG was 
negative for findings of residuals of burns to the feet.

A treatment note from S.J.M.C. dated April 1996 indicated 
that the veteran was seen with complaints of right foot pain.  
The pain was mostly in the arch of the foot and radiated 
toward the outside of the foot.  Pain occurred when standing 
on his feet.  The veteran's foot was bandaged but had no 
swelling.  An associated x-ray report stated that there was 
some arthritic change of the first metatarsophalangeal 
junction region and osteoarthritic change anteriorly to the 
distal tarsal region.

In March 2001, the veteran filed a claim for entitlement to 
service connection for residuals of first and second degree 
burns of the feet.  He was afforded a VA examination in 
October 2001.  The veteran complained of tenderness in the 
arches and the sensation of "rubbing" when he stood too 
long.  The veteran characterized the discomfort as being 
uncomfortable rather than painful.  The veteran reported that 
there had been no treatment of the condition since the acute 
phase of the incident.  The veteran reported sensitivity to 
cold and heat, especially hot water.  The veteran wore 
supportive tennis type shoes and Dr. Scholl's shoes.  There 
were no crutches, braces, canes or corrective shoes required.

Physical examination of the feet revealed no anatomical 
losses, no painful motion, edema, instability, weakness or 
tenderness.  Gait was normal.  There were minor callouses on 
the heels and lateral aspects of bilateral great toes from 
shoe wear.  There was no breakdown or unusual shoe wear 
pattern indicating abnormal weight bearing.  The feet were 
neurovascularly intact.  There was no high arch, claw foot, 
or other deformity actively or passively correctable.  The 
impression was that of negative bilateral foot examination.  
The diagnosis was that of history of first and second degree 
burns, bilateral feet, 1967, with subjective increased 
sensitivity, bilateral arches, more on the right than the 
left, without objective evidence of residuals.

Based on the findings of the October 2001 VA examination, the 
RO issued a March 2002 rating decision which denied service 
connection for residuals of first and second degree burns, 
bilateral feet based on a finding of no current residuals.  
The veteran timely appealed that determination.

In an April 2002 memorandum, the veteran's private doctor 
noted that, "The fact that the veteran had no sensitivity to 
his feet prior to the boiling water spill [in service] and 
has had since the healed incident would indicate that he 
probably did have cutaneous nerve damage secondary to the 
second degree burn."

VA outpatient treatment records show that the veteran was 
treated in May 2002 for complaints of a burning sensation and 
numbness in his feet.  The diagnosis was that of peripheral 
neuropathy of the feet.

In April 2003, the veteran's private doctor referred to his 
April 2002 memorandum and essentially indicated that there 
was no way to prove or disprove whether the veteran had 
current residuals from burns to his feet in 1967.

The veteran submitted to a VA examination in January 2005.  
Upon examination the examiner noted that the veteran did use 
corrective shoes or orthotic inserts.  The veteran stated 
that he was able to stand for three to eight hours, with only 
short rest periods.  There was no pain or motion or 
instability, but the veteran stated his feet were tender to 
the touch.  There was no limited motion, abnormal motion, 
swelling, redness, stiffness or heat.  There was no crepitus, 
edema, effusion, fatigability, muscle atrophy, painful 
motion, spasm, or tenderness.  In summary, the examiner 
stated that there was no objective evidence of residuals of 
burns to the feet.  There were no significant effects on 
occupational activities and no effects on daily activities.

The examiner stated that it was less likely as not (less than 
50/50 probability) that any perceived disability by the 
veteran was caused by or a result of burns to the feet.  
Although the veteran stated that there was scarring of the 
feet, there were no scars on his feet at all.  The examiner 
also included a rationale for this opinion.  It was stated 
that multiple medical references showed that the type of burn 
sustained by the veteran did not include the nerve endings 
and deeper structures of the dermis.  Therefore, it was less 
likely as not that a symptom or condition of the feet or 
sensitivity, peripheral neuropathy, cutaneous nerve damage, 
etc, was due to the burn injury in service.

The x-ray report dated January 2005 indicated that multiple 
views of both feet were obtained and reference was made to 
the study of October 2001.  No facture, dislocation or gross 
bony abnormality was seen.  The examiner's impression was 
that the veteran had essentially normal bilateral feet.

Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hickson element (2), the in-service incurrence of a disease 
or injury, has been satisfied.  The veteran's service medical 
records indicated admission to the hospital from December 11, 
1966 to January 5, 1967 for burned feet.  The discharge 
summary described the event as a pot of boiling water that 
had fallen off a stove onto the veteran's feet.  

The veteran's claim fails, however, with regard to Hickson 
element (1), medical evidence of a current disability.  At 
the January 2005 VA examination, there was no pain on motion 
or instability.  There was no limited motion, abnormal 
motion, swelling, redness, stiffness or heat.  There was no 
crepitus, edema, effusion, fatigability, muscle atrophy, 
painful motion, spasm, or tenderness.  In summary, the 
examiner stated that there was no objective evidence of 
residuals of burns to the feet.  There were no significant 
effects on occupational activities or on daily activities.  
Additionally, x-rays of the feet associated with the 
examination indicated no facture, dislocation or gross bony 
abnormality.  The examiner's impression was that the veteran 
had essentially normal bilateral feet.

The in favor of the claims includes a nurses' note dated May 
2002, that diagnosed the veteran with peripheral neuropathy.  
However, in Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
United States Court of Veterans Appeals (Court) stated that 
the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the 
claimant and that are unsupported by clinical evidence.  The 
examiner did not review the veteran's claims folder, and 
therefore was unable to make a determination based on the 
evidence, rather than what was recounted by the veteran.  In 
April 2002, the veteran's private physician stated that there 
was reason to believe the burns the veteran had oin service 
were caused cutaneous nerve damage.  However, the physician 
did not review the veeran's service medical records, and, 
subsequently, the same physician submitted a statement in 
which he reported that the burns occurred 36 years ago and 
there is no way to prove or disprove the conclusions he 
reported in his initial statement.

In addition, Hickson element (3), medical nexus, is not 
satisfied.  The medical evidence is devoid of findings that 
the veteran's bilateral foot problem was the product of, or 
was otherwise related to, any in-service incident or injury.  
The January 2005 VA examiner stated that it was less likely 
as not (less than 50/50 probability) that any perceived 
disability by the veteran was caused by or a result of burns 
to the feet.  Although the veteran stated that there was 
scarring of the feet, there were no scars on his feet at all.  
The examiner also included a rationale for this opinion.  It 
was stated that multiple medical references showed that the 
type of burn sustained by the veteran did not include the 
nerve endings and deeper structures of the dermis.  
Therefore, it was less likely as not that a symptom or 
condition of the feet or sensitivity, peripheral neuropathy, 
cutaneous nerve damage, etc, was due to the burn injury in 
service.





In the many statement submitted by the veteran, he maintains 
that his current bilateral foot pain is due to his injury in 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran is a physician.  Therefore, as a layperson he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In brief, the evidence with regard to the veteran's claim of 
entitlement to service connection for residuals of first and 
second degree burns to the feet, while demonstrating the in-
service incurrence of such burns, fails to show that any 
residuals caused by such burns are currently manifested, or 
that any current residuals are medically related to that in-
service injury.  The evidence against the claim is in fact 
quite clear: according to the service medical records, the 
burns were treated and healed; and according to the opinions 
of physicians who have recently examined the veteran and 
reviewed the entire record, the veteran does not now have 
disability resulting from the burns that occurred in 1966.  
In contrast, the evidence favoring the claim is quite weak, 
as it is speculative (by its own account in the case of the 
veteran's private physician) and relies on the veteran's 
recounting of his beliefs rather than on a thorough review of 
the medical history.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of first and second degree 
burns of the feet.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for residuals of first 
and second degree burns of the bilateral feet must be denied.  
38 U.S.C.A §5107 (West 2002).



ORDER

Entitlement to service connection for residuals of first and 
second degree burns of the feet is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


